Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of the 1st day of June, 2016, by and among OLD DOMINION ELECTRIC COOPERATIVE, a utility aggregation cooperative organized under the laws of the Commonwealth of Virginia ("ODEC"), VIRGINIA, MARYLAND AND DELAWARE ASSOCIATION OF ELECTRIC COOPERATIVES, a non-stock corporation organized under the laws of the Commonwealth of Virginia (the "Association" and, prior to the Transition Date, together with ODEC, the "Employer"), and Jackson E. Reasor, Jr. (the "Executive").
